Filed 1/20/21 In re Justice H. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re Justice H., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
           Plaintiff and Respondent,                                    A160601

 v.                                                                     (Contra Costa County Super
 Justice H.,                                                            Ct. No. J2000126)
           Defendant and Appellant.

         Appellant Justice H. appeals from the juvenile court’s dispositional
orders, issued in a proceeding initiated under Welfare and Institutions Code
section 602. Justice’s court-appointed appellate counsel has filed a brief
raising no legal issues and requesting that we conduct an independent review
of the record under People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders
v. California (1967) 386 U.S. 738, 744. Counsel declares that he advised
Justice he could personally file a supplemental brief within 30 days of the
filing of counsel’s brief. Justice has not done so. Upon our independent
review of the record under Wende, we conclude there are no arguable
appellate issues requiring further briefing and affirm.




                                                               1
                                 BACKGROUND
      In February 2020, the Contra Costa County District Attorney filed a
section 602 petition alleging that Justice had committed felony possession of
cocaine for sale and purchased cocaine for sale in violation of Health and
Safety Code section 11351; felony possession of LSD and MDMA for sale,
each in violation of Health and Safety Code section 11378; misdemeanor
possession of a synthetic stimulant for sale in violation of Health and Safety
Code section 11375.5, subdivision (a); and misdemeanor possession of a
weapon—a folding knife—on school grounds in violation of Penal Code
section 626.10, subdivision (a). After Justice pleaded no contest to the
weapons possession allegation and stipulated to a factual basis for his plea,
the court sustained that allegation and ultimately dismissed the others. A
dispositional hearing was set.
      According to the probation department’s disposition report, on the
morning of January 10, 2020, the school resource officer at San Ramon Valley
High School responded to a fire alarm activated by vape smoke coming from a
school bathroom. Students seen on video leaving the bathroom told the
officer that Justice sold them vape cartridges. The officer searched Justice’s
belongings and recovered “multiple drugs, drug paraphernalia, a large
amount of currency in various denominations and a blade measuring
approximately 3.5 inches.”
      Justice “admitted to utilizing many of the substances” found in his
possession, which included cocaine, Xanax, MDMA, methamphetamine and
THC cartridges, “for personal consumption” and intending to sell the
remainder. He said he bought the drugs by alternating between anonymous
dealers, many of whom he found on the “ ‘dark web’ or on social media




                                       2
platforms.” In an interview with the probation department, Justice
expressed shame, and gratitude that he had been caught.
      The department reported that Justice had “a history of mental illness,
suffering from anxiety and depression for years.” During his sophomore year
in high school, he had twice been hospitalized under Welfare and Institutions
Code section 5150 because of acts or threats of self-harm. The department
was “extremely concerned” about his “extensive history of substance abuse”
because, “[a]lthough [Justice] appears to accept responsibility for his actions
in the instant offense, his road to recovery will be challenging. He has
suffered through the negative physical side effects of the various substances
he had been using on a daily basis, such as vomiting blood and involuntarily
using weight. Going forward, he will be pressed with resolving the issues his
addiction has caused, including a poor academic and behavioral history.”
      The department reported that Justice lived with his mother and father
in Danville, California. He had not previously been arrested nor had he been
referred to the department. As a result of his offenses, he had been expelled
from his high school, where he had grade-point averages of 2.0, 1.17 and 1.33
in his three previous semesters, and had transferred to Golden Gate
Community School. He was approved to attend another district high school
the next year, contingent on his daily and timely attendance, maintaining a
2.0 grade-point average and having no further incidents. Among other
things, he was participating in substance abuse, individual and family
counseling, and Alcoholics Anonymous. The department considered him a
low risk for reoffending.
      The department recommended that Justice be placed at his home
subject to various conditions of probation, including a curfew at his residence
between the hours of 8 p.m. and 6 a.m. unless accompanied by a parent or


                                       3
guardian, his completion of 40 hours of community service that could be
satisfied by his successful completion of school semesters and documented
participation in tutoring, and his participation in counseling and substance
abuse treatment. The department also recommended that Justice’s cell
phone and electronic devices be subject to search.
      During the dispositional hearing, Justice’s counsel objected to the
recommended curfew and community service probation conditions. Counsel
objected to the curfew on the ground that there was no connection between it
and Justice’s offense or the prevention of future criminal acts, citing In re
Ricardo P. (2019) 7 Cal.5th 1113. Counsel indicated Justice’s mother had
said he was “not the kind of kid who goes out late” and had always followed
the parents’ curfew. Justice’s mother told the court that prior to the case,
Justice had had a 10:00 p.m. curfew, and that “obviously with the pandemic
and everything else, [Justice] hasn’t been going out at all at this point in
time.” The probation officer present at the hearing said the proposed curfew
was a standard probation condition.
      Second, Justice’s counsel objected to the community service condition
on the ground that Justice might not be able to satisfy it during the COVID-
19 pandemic, and proposed that the court also allow him to be able to satisfy
the condition by his participation in Alcoholic Anonymous meetings. The
probation officer noted that the condition could be “essentially” satisfied if
Justice performed well academically.
      The prosecutor did not respond to either objection, submitting the
matter to the court instead.
      The court ruled that it would follow the probation department’s
recommendations, with modifications to the curfew and community service
conditions, and set a review hearing for July 2021. It found Justice’s problem


                                        4
with controlled substances to be “the most serious in the sense of the number
of substances and the frequency of use that I ever recall having seen.” It was
impressed that Justice and his parents “did jump on this and start to get
treatment” and with what appeared to be “a very sincere belief” on Justice’s
part that he should “stop using drugs and live a sober lifestyle.”
      As for Justice’s counsel’s objections, the court found there was “a good
reason” to impose a curfew in order to help Justice “stay out of trouble
and . . . comply with the terms of probation.” It noted that, while Justice was
not going out during pandemic-related stay-in-place orders, those orders
could end sometime soon. It shortened the curfew’s hours based on Justice’s
age, ordering that it begin at 10 p.m. and end as recommended at 6 a.m. The
court agreed that Justice could satisfy the community service condition with
academic activities, and also ordered that he could satisfy it by his
participation in Alcoholics Anonymous.
      Justice filed a timely notice of appeal.
                                DISCUSSION
      Under Welfare and Institutions Code section 730, subdivision (b), “[t]he
juvenile court has wide discretion to select appropriate conditions and may
impose ‘ “any reasonable condition that is ‘fitting and proper to the end that
justice may be done and the reformation and rehabilitation of the ward
enhanced.’ ” ’ ” (In re Sheena K. (2007) 40 Cal.4th 875, 889; In re Tyrell J.
(1994) 8 Cal.4th 68, 81 [juvenile court has “ ‘broad discretion in formulating
conditions of probation’ ”], overruled on other grounds in In re Jaime P.
(2006) 40 Cal.4th 128, 139.) We review a juvenile court’s imposition of any
particular probation condition for abuse of discretion. (In re Walter P. (2009)
170 Cal.App.4th 95, 100.)




                                        5
      Also, the statutory scheme governing juvenile probation expressly gives
the juvenile court the discretion to impose several probation conditions,
including a curfew. Welfare and Institutions Code section 729.2 states, “If a
minor is found to be a person described in Section . . . 602 and the court does
not remove the minor from the physical custody of the parent or guardian,
the court as a condition of probation, except in any case in which the court
makes a finding and states on the record its reasons that that condition
would be inappropriate, shall [¶] . . . [¶] (c) Require the minor to be at his or
her legal residence between the hours of 10:00 p.m. and 6:00 a.m. unless the
minor is accompanied by his or her parent or parents, legal guardian or other
adult person having the legal care or custody of the minor.” (See, e.g., In re
Tyrell J., supra, 8 Cal.4th at p. 85 [“Conditions of probation provided by
statute may—depending on the circumstances—require a juvenile
probationer to . . . respect a curfew ([Welf. & Inst. Code,] § 729.2, subd. (c)”].)
      We see no arguable appellate issues regarding the court’s orders.
Regarding Justice’s counsel’s objections to two probation conditions at the
dispositional hearing, the court acted well within its discretion and statutory
authority to impose a 10 p.m. to 6 a.m. curfew as a condition of probation.
Whether or not there was evidence that Justice had specifically engaged in
problematic or criminal behavior during these curfew hours, he admitted to a
history of extensive drug abuse and addiction, and to conducting numerous
clandestine drug transactions, including with anonymous drug dealers. It
was reasonable for the court to conclude under these circumstances that a
curfew would dissuade Justice from engaging in these activities and aid in
his rehabilitation process, including regarding his academic performance.
      As for his counsel’s objection to the community service probation
condition on the ground that Justice might have difficulty satisfying the


                                         6
condition during the pandemic, the juvenile court satisfied that objection by
adopting Justice’s counsel’s recommendation that Justice be allowed to
satisfy the condition by participating in Alcoholics Anonymous (which he had
already begun), and the condition in any event could be satisfied by Justice’s
school activities.
      Again, upon our independent review of the record under Wende, we
conclude there are no arguable appellate issues requiring further briefing.
                               DISPOSITION
      The juvenile court’s rulings appealed from are affirmed.




                                       7
                                 STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




In re Justice H. (A160601)

                             8